Simmons, Chief Justice.
The code, as modified by subsequent general legislation upon the subject, has established a system of road law, general in its nature and of uniform operation throughout the State. It prescribes in general terms how and by what instrumentalities public roads are to be established, laid out and maintained. This system applies territorially to the whole State. No county or district is excepted. It is true that at the time of the adoption of the code and before the ratification of the present constitution, certain counties had special laws for working their roads, but this did not make the system of law laid down in the code less general. If these special laws should be repealed, the general road laws for the whole State would immediately become operative in those counties. The legislature was not prohibited, before the constitution of 1877, from enacting special laws for particular localities, varying or changing a general law; but since the adoption of the present constitution, it is prohibited from so doing. Consequently, when it passed the act of 1889 changing the general road laws so far as the county of Chattooga was concerned, it went beyond its power, and the act is unconstitutional. While that act purports to amend the general road laws so far as they affect the county of Chattooga, it is nevertheless a special act and changes the general law for a particular locality. The provisions of the act are entirely inconsistent with the general law. The act provides new instrumentalities for carrying into effect the general legislative scheme for working the roads, and these instrumentalities make Chattooga an exception to the general law. For a discussion of the clause of the constitution now under consideration, see the able opinion of Bleckley, C. J., in Mathis v. Jones, 84 Ga. 804. See also Lorentz v. Alexander, 87 Ga. 444; Crabb v. The State, 88 Ga. 584.

Judgment affirmed.